394 U.S. 812 (1969)
BURTON ET AL.
v.
SILLS, ATTORNEY GENERAL OF NEW JERSEY, ET AL.
No. 1158.
Supreme Court of United States.
Decided April 28, 1969.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
William E. Ozzard for appellants.
Arthur J. Sills, Attorney General of New Jersey, pro se, Marilyn Loftus Schauer, Acting First Assistant Attorney General, and Stephen Skillman, Deputy Attorney General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE BRENNAN took no part in the consideration or decision of this case.